 
Exhibit 10.2
 
 
 
 
CONVERTIBLE NOTE EXCHANGE AGREEMENT


This Convertible Note Exchange Agreement (the "Agreement"), is made and entered
into on April 11, 2018 (the "Effective Date"), by and among Atlantic Acquisition
Inc., a Nevada company (the "Company"), Monster, LLC, a Nevada limited liability
company, and NL Finance Co., LLC ("NL Finance"), a Delaware limited liability
company, and Noel Lee Living Trust dated November 28, 1998 ("Noel Lee Living
Trust" and each, a "Noteholder" and collectively, the "Noteholders").  The
Noteholders, Monster, LLC and Company are sometimes hereinafter collectively
referred to as the "Parties" and each individually as a "Party."
RECITALS
WHEREAS, the Company, Monster Inc., a California corporation, and Monster, LLC
have entered into a Share Exchange Agreement (the "Exchange Agreement"), dated
February 13, 2018;
WHEREAS, on the closing of the Exchange Agreement, the holders of equity
securities of Monster, Inc. and Monster, LLC will exchange their securities and
will receive shares of the common stock of the Company, and as a result Monster,
Inc. and Monster, LLC will  become wholly-owned subsidiaries of the Company;
WHEREAS, the Company has authorized 10,007,981 shares of Series A Convertible
Preferred Stock,  par value $0.001, none of which are issued and outstanding
(the "Preferred Stock");
 WHEREAS, as of March 31, 2018, NL Finance owns $74,964,364 of Convertible Notes
of Monster, LLC  and Noel Lee Living Trust owns $17,609,460 of Convertible Notes
of Monster, LLC (the "Convertible Notes"), both of which amounts include the
principal and accrued and unpaid interest of the Convertible Notes;
WHEREAS, each of the Noteholders has agreed to exchange for or convert their 
Convertible Notes into Preferred Stock at the Exchange Ratio, as defined below;
and
WHEREAS, the Parties have determined that it is desirable and in the best
interests of the Parties to enter into this Agreement and consummate the
transactions contemplated herein.


AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements herein contained, the
Parties hereto, intending to be legally bound, hereby agree as follows:
 
Exhibit 10.2 -- Page 1

--------------------------------------------------------------------------------





ARTICLE 1
CONVERTIBLE NOTE EXCHANGE
1.1.       Convertible Note Exchange.  At the Effective Date, each of the
Noteholders shall transfer, convey, assign and deliver to the Company all of
their Convertible Notes free and clear of all Liens in exchange for an aggregate
of 10,007,981 shares of Preferred Stock which shall be allocated in the
respective amounts as listed in Exhibit A. The Preferred Stock has the
preferences and rights set forth in the Certificate of Designations attached
hereto as Exhibit B;
1.2.       Exchange Ratio.   The Convertible Notes shall be converted to
Preferred Stock such that for each $9.25 of the Convertible Notes the Noteholder
shall receive one share of Preferred Stock (the "Exchange Ratio").


1.3.       Change of the Company's Registration Record. Simultaneously with
or as soon as practicable after the Effective Date, the Company shall reflect
the Noteholders ownership of the Preferred Stock and shall issue the Noteholders
certificates evidencing their ownership of the Preferred Stock.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE NOTEHOLDERS
Each Noteholder, severally but not jointly and only as to itself, represents and
warrants to the Parties, as follows:
2.1.       Power and Authority.  All acts required to be taken by each of the
Noteholders to enter into this Agreement and to carry out the Transactions
described herein have been properly taken.  The obligations of the Noteholders
under this Agreement constitute legal, valid and binding obligations of the
Noteholder, enforceable against the Noteholder in accordance with the terms
hereof.
2.2.       No Conflicts.  The execution and delivery of this Agreement by each
of the Noteholder (i) will not require the consent of any Governmental Entity
under any Laws; (ii) will not violate any Law, regulations or ordinances
applicable to such Noteholder; and (iii) will not violate or breach any
contractual obligations of such Noteholder based on any Contract to which the
Noteholder is a party and which prohibits the Transactions contemplated hereby.
2.3.       No Finder's Fee.  Neither the Noteholder nor its agent or
representative has engaged any broker or finder or incurred any liability for
any brokerage fees, commissions or finders' fees in connection with the
Transactions contemplated herein.
2.4.       Convert Entirely for Own Account.  The Preferred Stock to be acquired
by each of the Noteholders hereunder will be acquired for investment for their
own accounts, and not with a view to resale or distribution of any part thereof,
and each Noteholder has no present intent of selling or otherwise distributing
any of Preferred Stock (or shares of Common Stock issuable upon conversion of
the Preferred Stock), except in compliance with applicable securities laws.
 
 
Exhibit 10.2 -- Page 2

--------------------------------------------------------------------------------





2.5.       Available Information.  Each Noteholder has such Knowledge and
experience in financial and business matters that he or she is capable of
evaluating the merits and risks of an equity investment in the Company and has
had an opportunity to ask questions of and receive answers from the management
team of the Company relative to the financial condition and affairs of the
Company. Each Noteholder has access to all the disclosure documents filed by the
Company with the Securities and Exchange Commission pursuant to its obligations
under the Securities Exchange Act of 1934, as amended (the "Exchange Act").
2.6.       Noteholder Status. Each Noteholder is an "accredited investor" as
defined in Rule 501(a) under the Securities Act of 1933, as amended.
ARTICLE 3 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to the other Parties that:
3.1.       Organization, Standing and Corporate Power.  The Company is duly
organized, validly existing and in good standing under the Laws of Nevada and
has the requisite corporate power and authority and all government licenses,
authorizations, permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted.
The execution and delivery of this Agreement by the Company and the consummation
of the Transactions contemplated by this Agreement will not result in any
Material violation of the Company's articles of incorporation and bylaws or any
applicable Law.


3.2.       Capital Structure of the Company.As of the date of this Agreement,
all outstanding shares of common stock of the Company are duly authorized,
validly issued, fully paid and nonassessable and not subject to preemptive
rights. As of the date hereof, there are 16,000,000 shares of common stock of
the Company issued and outstanding, 300,000,000 shares of common stock to be
issued upon Closing, and 25,000,000 shares of blank check preferred stock
authorized for issuance of which none have been issued. The Preferred Stock will
be when issued in accordance with this Agreement duly authorized and
non-accessible. As soon as practicable after the Closing, the Company shall
update its share registration record to reflect the  ownership of the Preferred
Stock exchanged pursuant to this Agreement.
3.3.       Governmental Authorization.   No consent, approval, Order or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Entity, is required in connection with the execution and delivery
of this Agreement or the consummation of the Transactions contemplated hereby.
3.4.       Board Recommendation.  The board of directors of the Company (the
"Board") has determined that the terms of the Transactions are fair to and in
the best interests of the existing shareholders of the Company.
3.5.       No Conflicts.  The execution and delivery of this Agreement by the
Company (i) will not violate any Law, regulations or ordinances applicable to
the Company; and (ii) will not violate or breach any contractual obligations of
the Company based on any Contract to which the Company is a party and which
prohibits the Transactions contemplated hereby.
 
 
Exhibit 10.2 -- Page 3

--------------------------------------------------------------------------------







ARTICLE 4
DELIVERIES


4.1.       Deliveries from the Company. On the Effective Date, the Company shall
issue and deliver to each of the Noteholders a stock certificate evidencing the
shares of Preferred Stock to be issued to the Noteholder in the amounts set
forth in Exhibit A.
4.2.        Deliveries from the Noteholders.On the Effective Date, each
Noteholder shall deliver or cause to be delivered to the Company all of the
Convertible Notes held by them accompanied with appropriate documents, as shall
be reasonably acceptable to the Company, consenting to the cancellation of such
Convertible Notes.  Monster, LLC hereby agrees to the cancellation of the
Convertible Notes pursuant to this Agreement and will reflect this cancellation
on its books and records.
ARTICLE 5
SURVIVAL


 The representations and warranties of the Noteholders and the Company described
respectively in Articles 2 and 3 shall survive the Closing of the Exchange
Agreement for two years, unless any of the events is waived by all of the
Parties collectively.


ARTICLE 6
TERMINATION
6.1.             Termination.This Agreement may be terminated and rescinded at
any time (the "Termination Date") prior to the Effective Date:
(i)       by either the Company, or any of the Noteholders, if any of the
Parties has breached any representation or warranty set forth in this Agreement
and such breach has resulted or can reasonably be expected to result in a
Material Adverse Change on such other Parties or would prevent or Materially
delay the consummation of the Transactions; or
(ii)       by any Party, if a permanent injunction or other Order by any court
which would make illegal or otherwise restrain or prohibit the consummation of
the Transactions shall have been issued and shall have become final and
nonappealable.
6.2.       Notice of Termination.      Any termination of this Agreement will be
effective immediately upon by the delivery of written notice of the terminating
Party to the other Parties hereto specifying with reasonable particularity the
reason for such termination.
 
 
Exhibit 10.2 -- Page 4

--------------------------------------------------------------------------------





ARTICLE 7
MISCELLANEOUS
 
7.1.       Entire Agreement and Amendment.   This Agreement constitutes the
entire agreement among the Parties relating to the subject matter hereof,
superseding any and all prior or contemporaneous oral and prior written
agreements, understandings and letters of intent. This Agreement may not be
modified or amended nor may any right be waived except by a writing which
expressly refers to this Agreement, states that it is a modification, amendment
or waiver and is signed by all Parties with respect to a modification or
amendment or the Party granting the waiver with respect to a waiver. Neither
course of conduct or dealing nor trade custom or usage shall modify any
provisions of this Agreement.


7.2.       Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner adverse to
any Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible, in a mutually acceptable manner, to the end that
Transactions are fulfilled to the extent possible.
7.3.       Governing Law.This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada applicable to Contracts made and
to be performed entirely within such a jurisdiction.
 
7.4.       Parties in Interest.This Agreement shall be binding upon and inure to
the benefits of the Parties hereto.
 
7.5.       Counterparts.This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one Party, but all such counterparts taken together will constitute one and the
same Agreement.  This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an "Electronic Delivery"), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  At the request of any
Party hereto, each other Party hereto shall re-execute original forms hereof and
deliver them in person to all other Parties.




ARTICLE 8
DEFINITIONS


The following terms, as used in the Agreement, have the following meanings:
"Assets" shall mean all of the assets, properties, businesses and rights of such
Person of every kind, nature, character and description, whether real, personal
or mixed, tangible or intangible, accrued or contingent, or otherwise relating
to or utilized in such Person's business, directly or indirectly, in whole or in
part, whether or not carried on the books and records of such Person, and
whether or not owned in the name of such Person or any Affiliate of such Person
and wherever located. 
 
 
Exhibit 10.2 -- Page 5

--------------------------------------------------------------------------------





"Contract" means any written or oral agreement, arrangement, commitment,
contract, indenture, instrument, lease, obligation, plan, restriction,
understanding or undertaking of any kind or character, or other document to
which any Person is a party or by which such Person is bound
"Governmental Entity" shall mean any government or any agency, bureau, board,
directorate, commission, court, department, official, political subdivision,
tribunal, or other instrumentality of any government, whether federal, local,
domestic or foreign.
"Knowledge" means the actual knowledge of the officers of a party, and knowledge
that a reasonable person in such capacity should have after due inquiry.
"Law" means any code, law, ordinance, regulation, reporting or licensing
requirement, rule, or statute applicable to a Person or its Assets, liabilities
or business, including those promulgated, interpreted or enforced by any
Governmental Entity.
"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interests or encumbrance of any kind in respect to such asset, other
than any encumbrances created by the Parent.
"Material" and "Materially" for purposes of this Agreement shall be determined
in light of the facts and circumstances of the matter in question; provided that
any specific monetary amount stated in this Agreement shall determine
Materiality in that instance.
"Material Adverse Change" means, with respect to any Person or Party, a material
adverse change on the condition (financial or otherwise), business, Assets,
liabilities or the reported or reasonably anticipated future results or
prospects of such Person taken as a whole; provided, however, that any adverse
change, event, development or effect arising from or relating to any of the
following shall not be taken into account in determining whether there has been
a material adverse change: (a) general business or economic conditions, (b)
national or international political or social conditions, including the
engagement by or Taiwan in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon  Taiwan, or any of its territories, possessions, or
diplomatic or consular offices or upon any military installation, equipment or
personnel of Taiwan, (c) financial, banking, or securities markets (including
any disruption thereof and any decline in the price of any security or any
market index), (d) changes in generally accepted accounting principles, (e)
changes in laws, rules, regulations, orders, or other binding directives issued
by any Governmental Entity or (f) the taking of any action required by this
Agreement and the other agreements contemplated hereby.
"Order" means any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
Governmental Entity.
"Person" means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.
 [Remainder of this page intentionally left blank.]


Exhibit 10.2 -- Page 6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on the date first written above by their respective officers thereunto duly
authorized. 

 

     
COMPANY:  Atlantic Acquisition Inc.
     
By:  /s/ Benny Doro                            
 
Name: Benny Doro
 
Title:  President
     
NOTEHOLDERES:
     
NL Finance Co., LLC
     
By:  /s/ Noel Lee                                  
 
Name: Noel Lee
 
Title:  Trustee of the Sole Member of the Noteholder
         
Noel Lee Living Trust dated November 28, 1998
     
By:  /s/ Noel Lee                              
 
Name:  Noel Lee
 
Title:  Trustee
             
Monster, LLC
         
By:/s/ Noel Lee                                    
 
Name: Noel Lee
 
Title: Managing Member




 
Exhibit 10.2 -- Page 7

--------------------------------------------------------------------------------